Interim Decision #2551

MATTER OF RO

In Deportation Proceedings
A-20534965
A-20515093
Decided by Board January 25, 1977
(1) Respondents conceded deportability under section 241(a)(2) of the Immigration and
Nationality Act as nonimmigrants who remained beyond the authorized period of their
admission. The issue on appeal involves denial of respondents' applications for relief
under section 245 of the Act.
(2) Respondents initially submitted applications for immigrant visas to a United States
Consul in South Korea seeking nonpreference status claiming an exemption from the
labor certification requirement of section 212(a)(14) of the Immigration and Nationality
Act on the basis of an investment in a dry-cleaning business and were given a nonpreference priority date of October 17, 1973. The instant applications for adjustment of status,
however. are based on an investment in a new business.
(3) Under 8 C.F.R. 245.1(g)(2) a nonpreference priority date once established is retained
by the alien even though at the time a visa number becomes available and he is allotted a
nonpreference visa number he meets the provisions of section 212(a)(14) of the Act by
some means other than by which he originally qualified. The respondents may therefore
claim the priority date of October 17, 1973, even though the investment on which the
present application are based is different from that which supported their original
application for visas.
(4) The record contained evidence that respondents nnrtered the United States with a
pre conceived intent to remain in that they filed applications for adjustment of status
only 16 days after their arrival. This adverse factor is not outweighed by the favorable
factors in this ease and the applications were property denied in the exercise of discretion.
(5) Matter of Jo, Interim Decision 2412 (BIA 1975) distinguished.
CHARGE:
Order. Act of 1952—Section 241(a)(2) 18 U.S.C. 1251(a)(2)]—Nonimmigrante-

remained longer
ON BEHALF OF RESPONDENTS: Bert D. Greenberg, Esquire
8484 Wilshire Boulevard, #730
Beverly Rills, California 90211
BY: Milhollan, Chairman; Wilson, Torrington, Maniatis, and Appleman, Board Members

In a decision dated April 1, 1976, the immigration judge found the
93

Interim Decision #2551
respondents deportable as charged, denied their application for adjustment of status under section 245 of the Immigration and Nationality
Act, and granted them voluntary departure in lieu of deportation. The
respondents have appealed from that decision. The appeal will be dismissed.
The respondents, natives and citizens of South Korea, have conceded
their deportability under section 241(a)(2) of the Act as nonin -imigrants
who remained beyOnd the authorized period of admission. The only
issues on appeal involve the denial of the respondents' applications for
section 245 relief.
The respondents initially submitted their applications for immigrant
visas to a United States Consulate in South Korea. They sought nonpreference status, claiming an exemption from the labor certification
requirement of section 212(a)(14) on the basis of an investment in a
dry-cleaning business. Their applications were accepted, and they were
given a nonpreference priority date of October 17, 1973.' Their present
applications for adjustment of status are based upon an investment in a
new business.
The immigration judge denied the applications on two grounds: he
held that (1) immigrant visas are not -immediately available" as required by section 245 and therefore the respondents are statutorily
ineligible for adjustment of status, and that (2) the respondents do not
merit a favorable exercise of discretion. The respondents, through

counsel, contend that their priority date of October 17, 1973, is retained.
Counsel asserts that the immigration judge erred in holding that the
respondents were statutorily ineligible for the relief inasmuch as immigrant visas were available at the time .of the immigration judge's decision to those aliens from South Korea with priority dates before January
1, 1974. The immigration judge, citing our order in Matter of Jo, Interim
Decision 2412 (BIA 1975), rejected this argument in his decision.

In Matter of Jo we held that an alien whose application for adjustment
of status is denied for failure to show an exemption from the labor
certification requirement of section 212(a)(14) has not established a
"priority date" within the meaning of 8 C.F.R. 245.2. Consequently,
when the alien submits another application claiming an exemption from
labor certification based on a different investment, the earliest "priority
date" the alien can obtain is.the date on which the new application was
filed. The alien in that case had not been accorded a priority date by the
Department of State.
Our holding in Matter of Jo is inapplicable in the present case. The
respondents filed their applications for immigrant visas with a consular
1

It appears as though the consular letter referring to the priority date given to the

respondents was inadvertently left out of the record. The immigration judge. however.
refers to the State Department determination in his decision.

94

Interim Decision #2551
official and were given a priority date. 8 C.F.R. 245.1(g)(2) provides
that a priority date may be fixed by that priority date accorded the
applicant by the consular officer as a nonpreference immigrant. It
further provides that, "A nonpreference priority date, once established,
is retained by the alien even though at the time a visa number becomes
available and he is allotted a nonpreference visa number he meets the
provisions of section 212(a)(14) of the Act by some means other than that
by which he originally established entitlement to the nonpreference
priority date." Therefore, according to the regulation, the respondents

may claim the priority date of October 17, 1973, even though they now
claim to be exempt from section 212(a)(14) on the basis of an investment
different from that which supported their original applications for immigrant visas. The immigration judge erred in finding them statutorily
ineligible for failure to establish the availability of immigrant visas as
required by section 245.
With respect to the immigration judge's decision to deny the applications as a matter of discretion, we are in agreement. The record contains
evidence that the respondents entered the United States with a preconceived intent to remain: an application for adjustment of status was filed
only 16 days after arriving here_ Such evidence adversely affects an
application for discretionary relief. See Soo Yuen v. INS, 456 F.2d 1107
(9 Cir. 1972); Ameeriar v. INS, 438 F.2d 1028 (3 Cir. 1971) cert.
dismissed, 404 U.S. 801 (1971); Chenv. Foley, 385 F.2d 929 (6 Cir. 1967),
cert. denied, 393 U.S. 838 (1968); Cubillos Gonzalez v. INS, 352 F.2d
786 (9 Cir. 1965); Castillo v. INS, 350 F.2d 1 (9 Cir. 1965). We do not
consider the favorable factors in the case sufficient to outweigh the
adverse evidence.
Accordingly, the appeal will be dismissed.
-

ORDER: The appeal is dismissed.
FURTHER ORDER: Pursuant to the immigration judge's order, the
respondents are permitted to depart from the United States voluntarily
within 30 days from the date of this order or any extension beyond that
time as may be granted by the District Director; and in the event of
failure so to depart, the respondents shall be deported as provided in the
immigration judge's order.

95

